JUSTICE LEAPHART,
dissenting.
I dissent. The majority has affirmed the District Court in waiving past child support under § 40-6-116(4)(c), MCA. Lamdin contends that the District Court erred by waiving past due child support without first calculating what those support payments would have been, as required by § 40-6-116(6)(b), MCA. I agree. Subsection (6)(a) very clearly requires that the guidelines must be used in all cases. Subsection (6)(b) requires that, “Findings that rebut and vary the guideline amount must include a statement of the amount of support that would have ordinarily been ordered under the guidelines.” Subsection (c) then requires that the court, if it does not order the parent owing a duty of support to pay any amount for support, “shall state its reasons for not ordering child support.” The obvious intent is to require the District Court to first establish what the guidelines require by way of child support before the court determines whether it is appropriate to vary or waive that amount. Without first knowing what the guidelines require, it is impossible for the District Court (in the first instance) or this Court (on appeal) to know whether a waiver or variance is “unjust or inappropriate” in a particular case. In the absence of guideline calculations, this Court is left with no reference point in determining whether the District Court’s waiver amounts to a “substantial injustice.”
The legislature has stated that the guidelines “must be used in all cases.” “Must” is mandatory and “all” means every. Neither concept leaves room for any exceptions.
JUSTICE NELSON joins in the foregoing dissent of Justice W. William Leaphart.